Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-20 pertains to Species I that read on Fig 1A-1C with traverse in the communication with the Office on 05/04/2020 is acknowledged. 
Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicants have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims
Nevertheless, since all the pending claims read on the elected Species there are no pending claims withdrawn from consideration for examination unless Applicant add new claims during  prosecution of the case. 

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,930,302  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-20 of the present invention is a similar version of the claimed invention in claims 1-20 of the above-identified U.S. Patents with similar intended scope.
	It would have been obvious for a person of ordinary shill in the art at the time the invention was made  to  used known ordinary skill in the art  to derive from the claims  1-20 of U.S. Patent 10,930,302  and arrive at  claims 1-20 of the present Application.

Claim Rejections - 35 USC § 102

4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1-4  rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ema et al. (US 2005/0227440) thereafter Ema 440.(of record Document A9 in the US Patent Application
Publication section in Applicant IDS filed on 02/22/2021.
With regard to claim 1, Ema 440 discloses (the abstract, Fig 3G) a semiconductor device comprising:
a semiconductor substrate; (the abstract, para [0016])
an isolation structure on the semiconductor substrate; (the abstract, para [0016])
a blocking structure disposed over the isolation structure, the blocking structure having a lower reflectivity than the isolation structures. (Shown in Fig 3K, the polysilicon resistor is the blocking structure)  . (The trench isolation structure is formed using silicon oxide, para [0075], and the resistor blocking structure is formed using polysilicon therefore the blocking structure having lower reflectivity than the trench isolation structure note that polysilicon has lower reflectivity than silicon as asserted by paragraphs [0019],[0021] in Applicant specification. )
With regard to claim 2, 3, 4, Ema 440 discloses (the abstract, Fig 3G) a semiconductor device further comprising, a plurality of additional isolations structures, wherein a subset of the plurality of isolation structures do not have blocking structures formed thereon.(Fig 3G, para [0064])
Or, wherein the portion of the semiconductor substrate includes an additional isolation structure that is not covered by a blocking structure( Fig 3G, para [0064]).
wherein the portion of the semiconductor substrate includes a plurality of additional isolation structures that are not covered by a blocking structure. (shown in Fig 3G)

6. 	Claims 13-17 are   rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lai et al. 
( US  20100052060) thereafter Lai 060 ( of record document A12 in US Patent Application
publication section in Applicant IDS submitted on 02/22/2021)
	With regard to claim 13, Lai 060 (the abstract, Fig 3A, Fig 3B, Fig 4 through Fig 7, Fig 8A,8B) discloses a semiconductor device comprising: 
a first isolation structure formed into a semiconductor substrate so that the isolation structure circumscribes a portion of the semiconductor substrate;(shown in Fig 3A, Fig 4)
a second isolation structure formed within the portion of the semiconductor substrate so that the second isolation structure circumscribes a sub-portion of the semiconductor substrate; (shown in Fig 4) and
a blocking structure disposed over the first isolation structure, the blocking structure having sidewall spacers formed thereon.( shown in Fig 3B)
	With regard to claim 14, 15, 16, 17, Lai 060 discloses a semiconductor device further comprising, a semiconductor device on the sub-portion. (Shown in Fig 3B, Fig 5)
Or, wherein the semiconductor device comprises a diode. (Shown in Fig 3B, Fig 5, Lai 060 discloses a plurality of MOS transistors and transistor comprises two back-to-back diode  
from basic electronics) 
Or, wherein the semiconductor device comprises a transistor (Shown in Fig 3B, Fig 5),
Or, wherein the blocking structure includes a plurality of separated segments positioned around the portion of the semiconductor substrate. (Shown in Fig 3A, Fig 4)

7. 	Claims 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Oyamatsu (US 5,923,969) thereafter Oyamatsu 969.( of record document  A2 in Applicant Patents section 
In Applicant IDS filed on 02/22/2021)
With regard to claim 1,  Oyamatsu 969.discloses a semiconductor device comprising:
a semiconductor substrate; ; ( Fig 13, substrate 1)
an isolation structure on the semiconductor substrate; ( shown in Fig 13 , isolation structure 4.column 1 lines 20-30)
a blocking structure disposed over the isolation structure, ; ( shown in Fig 13 , isolation structure Blocking structure 38)
 the blocking structure having a lower reflectivity than the isolation structures.( shown in Fig 13 , isolation structure 4)( Note that isolation structure 4.made of SiO2, column 1 lines 20-30) and  blocking structure 38, made of polysilicon  column 15 lines 35 and therefore the reflectivity of the blocking structure is lower than the reflectivity of the isolation structure note that polysilicon has lower reflectivity than silicon as asserted by paragraphs [0019],[0021] in Applicant specification of this pending Application))


                                           Claim Rejections - 35 USC § 103

8. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9. 	 Claims 5, 6, 11, 12, are rejected under 35 U.S.C. 103 as being unpatentable over- Ema et al. (US 2005/0227440) thereafter Ema 440.
	With regard to claims 5, 6, 11, 12, these claims are obvious over Ema 440 for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

10. 	 Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over - Ema et al. (US 2005/0227440) thereafter Ema 440 in view of Lai et al. ( US  20100052060) thereafter Lai 060 ( of record document #1 in US Patent Application publication section in Applicant IDS submitted on 04/15/2019)
With regard to claim 7, as set forth in the Rejection of claim 1, Ema 440 discloses all the invention except for the specific wherein the plurality of blocking structure includes polysilicon dummy gate.
Lai 060, however. Discloses a device wherein the plurality of blocking structure includes polysilicon dummy gate. (Shown in Fig 3B, Fig 5) 
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Lai 060 into the Ema 440 device and come up with the invention of claim 7.
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the integration density and the versatility performance of the Ema device as taught by Lai 060 (the abstract)
With regard to claim 8, Lai 060 discloses a structure wherein the polysilicon dummy gates have sidewall spacers thereon. (Shown in Fig 3B, Fig 5)
With regard to claim 9, both Ema 440 and Lai 060 discloses that the gates can be metal gates (Ema 440 disclosed a silicided gates, i.e. made of metal and silicon in his abstract, meanwhile Lai also disclosed in his abstract metal gates ).
	With regard to claim 10, both Ema 440 and Lai 060 discloses that the dummy gates have sidewall spacer and the used of silicon nitride as sidewall spacers is known in the art at the time the invention was made.
11.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. ( US  20100052060) thereafter Lai 060 ( of record document #1 in US Patent Application publication section in Applicant IDS submitted on 04/15/2019)
	With regard to claim 18, Lai 060 (the abstract, Fig 3A, Fig 3B, Fig 4 through Fig 7, Fig 8A,8B) discloses  a  semiconductor device comprising:
a semiconductor substrate;
an isolation structure that is sized and shaped to isolate a two-dimensional array of separated portions of the semiconductor substrate; ( Shown in Fig 13A, 13B,13C )
a plurality of blocking structures positioned over the isolation structure such that each of the separated portions of the semiconductor substrate are surrounded by the blocking structures, including a patterned photoresist  structure ( para [0048], [0049], patterned photoresist is patterned photomask) ( shown in Fig 3A,3B, Fig 4, Fig 5)  and
semiconductor devices formed within the separated portions. (Shown in Fig 3B, Dummy polysilicon gate 304 is formed over the STI
	Not disclosed  by Lai 060 is the limitation wherein a length of one of the blocking structures is at least 50% of a length of a patterned photoresist feature along a first dimension;
	This limitation, however, is considered obvious for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
With regard to claim 19, claim 19 is obvious over Lai 060 for the same rationale of obviousness of the rejection of claim 18 (i.e. selection and optimization of parameters)
	With regard to claim 20, Lai 060 discloses a semiconductor device wherein the blocking structures comprise polysilicon gate structures with sidewall structures formed thereon.(Shown in Fig 3B, Fig5 through Fig 7)

12.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

13.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

14.          Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897